Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. Applicant claims apparatus and methods of implementing a cryptographic algorithm using a modular inverse of a number that includes storing cryptographic data including the number at an electronic entity, applying successive iterations to two pairs of a first variable and a second variable at the electronic entity.  After the iterations are performed, determining the modular inverse of the number using the second variable of the first pair or the second variable of the second pair, implementing the cryptographic algorithm using the determined modular inverse, and one of transmitting a result of the implemented cryptographic algorithm to another entity, and storing the result of the implemented cryptographic algorithm in a memory of the electronic entity.
The primary reason for indication of allowable subject matter are the specific limitations with respect to the iterations, as in the method of claim 1, specifically the following:
applying … successive iterations to two pairs each comprising a first variable and a second variable such that at an end of each iteration and for each pair, a product of the second variable and said number is equal to the first variable modulo a given module, the two pairs comprising a first pair and a second pair, each of the iterations including at least one division of the first variable of the first pair or of the second pair by two, or a combination of the first variable of the first pair and of the first variable of the second pair by addition or subtraction, at least some of the iterations including a combination by addition or 

	The below listed prior art are the closest prior art found.  None of the below listed prior art, however, disclose the specific redundant arithmetic operations discussed directly above.
US 20030147529 A1 Perkins (hereinafter “Perkins”) discloses a method for calculation the arithmetic inverse of a number V modulo U.  The iterative algorithm tests for a condition and includes addition and subtraction operations (fig 2, fig 3, fig 5, fig 6, [0054-0055]).  Perkins does not, however, at least comprise modifying the first variable of a pair determined randomly among the first pair and the second pair by a result of the combination.
US 20020174155 A1 Hars et al., (hereinafter “Hars”) discloses a method for calculating arithmetic inverse over finite fields using the extended Jebelean GCD algorithm (abstract). The iterative algorithm tests for a condition and includes addition and subtraction operations and division by two (fig 3, fig 7, fig 8, fig 11, fig 12 [0054-0055]). Hars does not, however, at least comprise modifying the first variable of a pair determined randomly among the first pair and the second pair by a result of the combination.
A.C Aldaya et al., SPA vulnerabilities of the binary Euclidean algorithm, Sringer-Verlag, 2016 (hereinafter “Aldaya”) discloses the execution flow of the binary extended Euclidean algorithm (BEEA) that includes simple power analysis of the algorithm (Abstract).  The algorithm calculates a modular inverse including at least one division 
 A. Byrne et al., Comparison of Simple Power Analysis Attack Resistant Algorithms for an Elliptic Curve Cryptosystem, Journal of Computers, Vol 2, No 10, 2007 (hereinafter “Byrne”) discloses classes of algorithms for elliptic curve point scalar multiplication that include double and add method that contain a degree of parallelism where a number of multiplications can be executed in parallel (Abstract). Byrne further discloses Euclidean addition chains adapted for elliptic curve point scalar multiplication with respect to a pair of variables (Section II.C, alg 3). Aldaya does not, however, at least comprise successive iterations to two pairs each comprising a first variable and a second variable or modifying the first variable of a pair determined randomly among the first pair and the second pair by a result of the combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.E.L./
Emily E. Larocque
Examiner, Art Unit 2182

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183